Per Curiam.
The sole claim of negligence herein was that the defendant, an abutting owner, permitted snow and ice to accumulate on a coal hole cover in the highway in front of his premises. The *833snow and ice were normal accumulations. Negligence cannot be predicated on the failure of the abutting owner to remove such accumulation, even though there is a city ordinance requiring the owner to remove it. (City of Rochester v. Campbell, 123 N. Y. 405; Tremblay v. Harmony Mills, 171 id. 598; Lee v. Ortiz, 249 id. 613; Thomp. Neg. § 1219.)
Judgment reversed, with thirty dollars costs to appellant, and complaint dismissed on the merits, with costs.
All concur; present, Lydon, Callahan and Petebs, JJ.